COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Moon, Judges Benton and Coleman


DEBORAH A. FISHER

v.   Record No. 0336-95-1                      MEMORANDUM OPINION *
                                                   PER CURIAM
VIRGINIA ELECTRIC & POWER COMPANY                 JULY 18, 1995


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Curt G. Spear, Jr., on briefs), for appellant.
             (Steven H. Theisen; Midkiff & Hiner, on brief), for
             appellee.



     Deborah A. Fisher contends that the Workers' Compensation

Commission erred in finding that she did not sustain a

compensable injury by accident.    Upon reviewing the record and

the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the commission's

decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party before the commission.      R.G. Moore Bldg.

Corp. v. Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788

(1990).    Unless we can say as a matter of law that Fisher's

evidence sustained her burden of proof, the commission's findings

are binding and conclusive upon us.    Tomko v. Michael's

Plastering Co., 210 Va. 697, 699, 173 S.E.2d 788, 788 (1970).

     The commission found that Fisher proved that, on March 1,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
1994, she tripped over a rope attached to a ladder while in the

course of her employment as a Serviceman First Class.     However,

the commission denied her application on the ground that she

failed to prove a causal relationship between the March 1, 1994

accident and her subsequent disability. 1   The commission found as

follows:
           [W]e are unable to find that [Fisher's]
           current disability is a result of [the
             March 1, 1994] accident. She acknowledged
           and the medical records reflect that [Fisher]
           has been experiencing severe low back
           problems for several years. These problems
           were such that her treating physician, [Dr.
           John E. Grasinger,] wrote, on the very day of
           the accident based upon her condition prior
           to the accident, that she was unable to
           continue her regular job. Her objective
           neurologic findings have not changed since
           March 1, 1994. Therefore, [Fisher] has not
           proven that the fall at work on March 1,
           1994, caused her current disability.

     The commission's findings are supported by Dr. Grasinger's

medical records and opinions.   His opinions did not establish a

causal connection between Fisher's current disability and her

March 1, 1994 accident.   Rather, Dr. Grasinger confirmed that

Fisher's objective neurological findings did not change after

March 1, 1994, and that her current disability is related to the

significant degenerative joint disease and disc disease in her

lumbar spine.   He reported that Fisher's condition has
     1
      Because our ruling on the causation issue disposes of this
appeal, we will not address the issue raised by the employer on
its cross-appeal, i.e., whether the evidence supports the
commission's finding that Fisher tripped over a rope attached to
a ladder.



                                 2
deteriorated since 1983.   Dr. Grasinger attributed Fisher's

inability to work in her regular job after March 1, 1994 to the

severity of the degenerative changes in her lumbar spine.    He did

not relate Fisher's inability to work to the March 1, 1994

accident.   In fact, on February 23, 1994, Dr. Grasinger opined

that Fisher was not going to be able to continue in her present

job because of the nature of her lumbar disease.

     Based upon the lack of medical evidence to connect the
March 1, 1994 accident with Fisher's current disability, we

cannot say as a matter of law that Fisher sustained her burden of

proving causation.   Therefore, we affirm the commission's

decision.

                                         Affirmed.




                                 3